Citation Nr: 0634252	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  05-18 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hip 
osteoarthritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active military service in the United States 
Marine Corps from January 1952 to January 1954.  The veteran 
also served in the Marine Corps Reserve from February 1954 to 
September 1960, during which time he had active duty training 
two weeks a year.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which, in pertinent part, denied service connection for 
bilateral hip osteoarthritis.

In July 2006, the veteran testified before the undersigned 
Veterans Law Judge via video conference.  A transcript of the 
hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his current diagnosis of bilateral 
hip osteoarthritis is related to his exposure to cold weather 
during military service in the Korean conflict.

Review of the service medical records reveals no complaints, 
treatment, or findings related to a bilateral hip problem.  
The veteran was released from active duty in January 1954 and 
the first time he is shown to have problems with his hips is 
in November 2001.  At that time, the veteran was being 
treated for complaints of left knee pain and the physician 
noted he had flexion contraction in his right hip that 
prevented him from fully extending his right knee.  See 
November 2001 VA treatment record.  The VA physician ordered 
an X-ray of the veteran's hip which revealed extensive 
osteoarthritic changes.  

At the July 2006 video conference hearing, the veteran 
testified that he fell numerous times during his service in 
Korea but that he kept going and never reported to sick call 
because he young and did not feel anything at the time.  The 
veteran also testified that his military occupational 
specialty (MOS) was a rifleman and fire team leader and that, 
as an infantryman, he was exposed to extreme cold weather on 
the ground.  He further testified that he started having 
problems with his knees after service and when he sought 
treatment and received X-rays at the VA Medical Center, he 
was told that his hips were causing the pain in his knees.  

In this context, the Board notes the veteran was diagnosed 
with significant degenerative joint disease of both knees at 
a February 1997 VA examination where the veteran reported 
doing quite a bit of running and jumping during service.  The 
veteran also reported being exposed to cold, wet weather in 
Korea, although his report was related to complaints of a 
cold weather injury to his feet.  

Review of the record reveals the veteran was not afforded a 
VA examination in conjunction with his claim.  However, given 
the veteran's MOS, his report of exposure to cold, wet 
weather in Korea and repeated falling, running, and jumping 
in service, the Board finds the veteran's July 2006 testimony 
raises a reasonable possibility that his current diagnosis of 
osteoarthritis may be related to his military service.  As 
such, the Board finds that the veteran meets the criteria for 
a medical examination under the Veterans Claims Assistance 
Act of 2000.  See 38 U.S.C.A. § 5103A (West 2002).  Because 
there is insufficient medical evidence to make a decision on 
the claim, the Board finds that a remand for a medical 
examination and opinion is necessary in order to render a 
fully informed decision.  The Board does note the record 
contains a potential nexus statement from the veteran's 
private physician dated in June 2004; however, the Board 
finds the opinion does not adequately discuss the 
circumstances of the veteran's military service and the 
likelihood that his current osteoarthritis is related to such 
service.  

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim, and 
to ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.	The veteran should be afforded a VA orthopedic 
examination to determine the nature, extent, 
and etiology of his bilateral hip 
osteoarthritis.  All necessary tests and 
studies should be conducted, and all findings 
described in detail.  The claims file, 
including this remand, must be made available 
to the examiner for review in conjunction with 
the examination.  

a.	The examiner should provide an opinion as 
to whether it is more likely than not 
(i.e., to a degree of probability greater 
than 50 percent), at least as likely as 
not (i.e., a probability of 50 percent), 
or unlikely (i.e., a probability of less 
than 50 percent) that the veteran's 
current bilateral hip osteoarthritis is 
related to his military service, to 
include any exposure to cold weather 
therein.  

b.	If it cannot be determined whether the 
veteran's current bilateral hip 
osteoarthritis is related to his active 
service, on a medical or scientific basis 
and without invoking processes relating to 
guesses or judgment based upon mere 
conjecture, the examiner should clearly 
and specifically so specify in the report, 
and explain why this is so.

2.	Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on appeal 
is not granted to the veteran's satisfaction, 
the veteran and his representative should be 
provided with a supplemental statement of the 
case and afforded the appropriate opportunity to 
respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006
).


